DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 1/29/2020 is acknowledged. Claim 1 is amended. Claim 20 is canceled. Claims 1-7, 9-11, 13-17 and 21-24 with claim 22 being withdrawn from consideration.
Previous prior art rejection of claims 1-7, 9-11, 13-17, 21 and 23-24 is maintained since the above amendment is not sufficient to overcome the rejection and Applicant’s argument is not persuasive.
Claims 1-7, 9-11, 13-17, 21 and 23-24 are also rejected under 112(a). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-11, 13-17, 21 and 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or 
As amended, claim 1 recites “wherein at least one energy transfer step of transferring the triplet excitons into the nanocrystalline semiconductor acceptor from the organic semiconductor donor is mediated by the non-radiative Dexter Energy transfer over an exchange interaction distance of less than 1nm between donor and acceptor” in lines 16-20. Applicant has no support for such limitation in the originally filed disclosure. Applicant points to multiple non-patent literatures for the support of the limitation. However, contradictory to Applicant’s claims and arguments and the provided non-patent literature, Applicant discloses “the mean distance between the organic semiconductor (or the donor) and the luminescent material (or the acceptor) is between 10 nm and 2000 nm, more preferably between 20 nm and 200 nm” in paragraph [0024]. As such the energy transfer, and more specifically the Dexter Energy Transfer, between the donor and acceptor cannot be at a distance of less than 1 nm when the mean distance between the donor and the acceptor is 10 nm and 2000 nm and more preferably between 20 nm and 200 nm. 
Claims 2-7, 9-11, 13-17, 21 and 23-24 are rejected on the same ground of claim 1.
For the purpose of this office action, “the organic semiconductor is operative upon absorption of light of a first wavelength to transfer triplet excitons, formed as a result from the multiple exciton generation in the organic semiconductor, into the nanocrystalline semiconductor non-radiatively via Dexter Energy Transfer, wherein at least one energy transfer step of transferring the triplet excitons into the nanocrystalline semiconductor acceptor from the organic semiconductor is mediated by the non-radiative Dexter Energy Transfer over an exchange interaction distance of less than 1nm between the donor and acceptor, whereby to generate 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-7, 9-11, 13, 15-17, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mapel et al. (US 2010/0193011, cited in Applicant’s disclosure) in view of Nozik et al. (US 2011/0146766).
Regarding claims 1-4, 6-7, 9-11, 15-16, 21 and 23, as seen in figs. 16-17 and 21, Mapel et al. discloses a photovoltaic device comprising a light harvesting device (or the luminescent concentrator LSC, 1630 in fig. 16, 1730 in fig. 17, 2110 in fig. 21) and a photovoltaic cell (see 1650 in fig. 16, 1750 in fig. 17, 2120 in fig. 21), wherein the photovoltaic cell is disposed in an emissive light path of the luminescent material (see figs. 16-17 and 21) and has a first photoactive layer such as silicon (see [0177]), one or more of crystalline silicon, amorphous silicon, germanium, CdTe ([0177]), coper indium gallium selenide (CIGS), GaInP, GaAs ([0211]). Mapel et al. also teaches the light harvesting device (1630 in fig. 16, 1730 in fig. 17 or 2120 in fig. 21) is a chromophore assembly (see [0202-0203] and [0212]) which comprises an organic semiconductor capable of multiple exciton generation such pentacene or tetracene with luminescent material such as quantum dots dispersed therein (or mixed, see [0092-0094] and [0102]).
Mapel et al. does not explicitly state the quantum dots are inorganic nanocrystalline comprising lead selenide (PbSe), lead sulfide (PbS), CdSe, CdS, ZnTe, ZnSe, PbS, PbSe, PbTe, HgS, HgSe, HgTe, HgCdTe, CdTe, CZTS, ZnS, CulnS2, CuInGaSe, CuInGaS, Si, InAs, InP, InSb, SnS2, CuS, Ge, and Fe2S3 having a bandgap resonant with the triplet excitons transferred from the organic semiconductor, nor do they teach the nanocrystalline semiconductor is passivated with ligands that solubilize the nanocrystalline semiconductor in at least one solvent. 

It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic device of Mapel et al. by using the quantum dots of inorganic nanocrystallines such as lead sulfide (PbS), lead selenide (PbSe), CdSe, CdS, silicon (Si), germanium (Ge) indium arsenide (InAs), indium phosphide (InP), indium antimonide (InSb), tin sulfide (SnS), etc… having a bandgap of 0.6-1.1eV and being passivated with ligands that solubilize the nanocrystalline in a solvent as taught by Nozik et al., because Mapel et al. explicitly suggests using quantum dots in combination with exciton fission material such as polyacenes of tetracenes and pentacenes to permit concentration of the captured light and provide more efficient power conversion ([0093-0094]). Such modification would involve nothing more than use of known material (e.g. quantum dots) for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Modified Mapel et al. discloses the same materials used for inorganic nanocrystalline semiconductor, e.g. lead sulfide (PbS), lead selenide (PbSe), CdSe, CdS, silicon (Si), germanium   See MPEP 2112.
Regarding claim 5, modified Mapel et al. discloses a photovoltaic device as in claim 1 above, wherein Mapel et al. discloses the organic semiconductor material to be pentacene and tetracene, or the same materials as claimed (see claim 4). Therefore the pentacene and tetracene will display the claimed band gap in the range 2.0 to 3.0 eV. See MPEP 2112. In addition, 

Regarding claim 13, modified Mapel et al. discloses a photovoltaic device as in claim 1, wherein Mapel et al. teaches the ratio of absorbing chromophore such as the organic semiconductor to the emitting chromophore such as the inorganic nanocrystalline may vary to increase the overall efficiency of the device and to obtain the desired optical properties of the light harvesting device (or the luminescent solar concentrator, see [0078]).
Modified Mapel et al. does not explicitly describes the mean distance between the luminescent components of the luminescent material is chosen to be similar to the triplet exciton diffusion length in the organic semiconductor, wherein a concentration of luminescent components minimizes self-absorption by the luminescent components.
However, as the overall efficiency of the device and desired optical properties are variables that can be modified, among others, by adjusting the distance between the luminescent component of the luminescent material and the concentration of the luminescent components by varying the ratio of the organic semiconductor to the luminescent material of the inorganic semiconductor, the precise mean distance between the luminescent components of the luminescent material is chosen to be similar to the triplet exciton diffusion length in the concentration of the luminescent components for minimizing self-absorption by the luminescent components would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 

Regarding claim 17, modified Mapel et al. discloses a photovoltaic device as in claim 1 above, Mapel et al. discloses the light harvesting device (or the luminescent solar concentrator LSC) is a waveguide (see [0070]) and the energy re-radiated (from the luminescent material, or chromophores) is guided toward the PV cells (see [0094]). As such, the emission from the luminescent material is guided to the photovoltaic cell in the photovoltaic device of modified Mapel et al. 

Regarding claim 21, modified Mapel et al. discloses a photovoltaic device as in claim 1 above, wherein Mapel et al. discloses the quantum dots receives energy from the exciton fission material such as polyacenes, tetracene, pentacene, etc.. ([0094]). Therefore the last energy transfer step is the energy transfer from the exciton fission material to the quantum dot, and such .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mapel et al. (US 2010/0193011) in view of Nozik et al. (US 2011/0146766) as applied to claim 1 above, and further in view of Frob et al. (US Patent 7,101,626). 
Regarding claim 14, modified Mapel et al. discloses a photovoltaic device as in claim 1 above, wherein Mapel et al. teaches using obtaining desired optical properties of the light harvesting device (or the luminescent solar concentrator LSC, see [0078]).
Modified Mapel et al. does not explicitly teach the mean distance between the luminescent components of the luminescent material is between 10 nm and 2000 nm.
Frob et al. teaches a mean distance (or average spacing) of the luminescent components (or dye molecules) of a luminescent material to be more than 100 nm (see paragraph bridging cols. 4 and 5), at least 50 nm (see claims 3, 6 and 10).
It would have been obvious to one skilled in the art at the time the invention was made to have formed the luminescent components of the luminescent material of modified Mapel et al. to have a mean distance of more than 100 nm or at least 50 nm as taught by Frob et al., because Frob et al. teaches such mean distance (or spacing) of the luminescent components would provide high optical stability of the photoluminescent layer (or the light harvesting device, see col. 3 lines 20-35 of Frob et al.) and Mapel et al. explicitly suggests obtaining desired optical properties for the light harvesting device. In addition, it would have been obvious to one skilled in the art at the time the invention was made to have selected the overlapping portions of 100-2000 nm or 50-2000 nm in the ranges of more than 100 nm or at least 50 nm disclosed by Frob et a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mapel et al. (US 2010/0193011) in view of .Nozik et al. (US 2011/0146766) as applied to claim 1 above, and further in view of Im et al. (“6.5% efficient perovskite quantum-dot-sensitized solar cell”) or Babin et al. (“Luminescent CsPbI3 and Cs4PbI6 Aggregates in Annealed CisI:Pb Crystals”)
Regarding claim 24, modified Mapel et al. discloses a photovoltaic device as in claim 1 above, wherein Mapel et al. teaches the light harvesting device comprising organic semiconductor photoactive layer capable of multiple excitons with a luminescent material of quantum dots dispersed therein (see claim 1 above).
Modified Mapel et al. does not explicitly teaches the quantum dots to be nanocrystalline comprising organometal halide perovskite or cesium lead halide perovskite.
Im et al. teaches organometal halide perovskite, e.g. (CH3NH3)PbI3 nanocrystals, are quantum dots (see abstract). Babin et al. also teaches quantum dots cesium lead halide perovskite (or CsPbX3) are luminescent material (see “1. Introduction”).
It would have been obvious to one skilled in the art at the time the invention was made to modify the photovoltaic device of Mapel et al. by using the quantum dots of organometal halide perovskite taught by Im et al. or cesium lead halide perovskite taught by Babin et al., because Mapel et al. explicitly suggests using quantum dots in combination with exciton fission material such as polyacenes of tetracenes and pentacenes to permit concentration of the captured light and provide more efficient power conversion ([0093-0094]). Such modification would involve nothing more than use of known material (e.g. quantum dots) for its intended use in a known International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. 
112(a) rejection:
Applicant argues that claim 1 is amended to incorporate the limitations of claim 20 and a limitation of “over an exchange interaction distance of less than 1nm between donor and acceptor” which is supported by non-patent literatures A, B, C from other people.
The examiner replies that Applicant’s own disclosure does not support the limitation “over an exchange interaction distance of less than 1 nm between donor and acceptor” as explained in the 112(a) rejection above.

Prior art rejection:
Applicant argues Mapel discloses taking advantage of Forster energy transfer, which is typically a short range interaction occuring over 3-4nm, the chromophores and chromophore assemblies are selected for use in paragraph [0102] without explicitly disclosing the materials, therefore Applicant concludes that the device resulting from a combination of Mapel and Nozik, which has the same materials as claimed, must operate on a donor to acceptor distance of 3-4nm. 
Applicant argues that because Applicant discloses transfer of triplet excitons via Forster resonant energy transfer is spin forbidden, then concludes that the device resulting from a combination of Mapel and Nozik using the same materials as claimed would not work to transfer triplet because Forster energy transfer is unable transfer excitons with spin such as triplet 
The examiner replies that it is known in the art that excitons created in the organic semiconductor (or host) transferred via Forster or Dexter energy transfer directly to the nanocrystal or via a ligand covalently attached to the nanocrystal (see [0049] of evidentiary reference to Bulovic et al., US 2004/0023010), wherein the Forster energy transfer is a singlet-singlet energy transfer and Dexter energy transfer is a triplet-triplet energy transfer (see [0068] and [0111] of the evidentiary reference to Thompson et al. (US 2015/0270501). The examiner is aware that the Dexter energy transfer is dominant at a short range distance such as less than 1nm. However, the Dexter energy transfer does exist at a distance of more than 1nm (see [0108] of evidentiary reference to Goushi et al. (US 2016/0248036), or [0044] of evidentiary reference to Yoo et al. (US 2021/0070740).
It is noted that Applicant discloses the distance between the organic semiconductor and the luminescent material is between 10nm and 2000 nm, more preferably between 20 nm and 200 nm (see [0024] of Applicant’s specification). In other words, Applicant discloses the interaction of the organic semiconductor (donor) and the luminescent material (acceptor) over a distance between 10nm and 2000 nm, more preferably between 20 nm and 200 nm. 
Applicant has not submitted any subjective evidence that the device resulting from the combination of Mapel and Nozik, which has the same materials as claimed, would not have the characteristic/property of Dexter energy transfer (or triplet-triplet energy transfer mechanism).

Applicant argues that Mapel teaches using quantum dots as chromophores in paragraph [0094], but also as exciton fission materials themselves in claims 15 and 19; therefore Applicant 
The examiner replies that Applicant’s claimed luminescent material is a matter of fact a fission material. In order for the device of both Applicant and Mapel to work and function as disclosed and claimed, the quantum dot or luminescent material must be a fission material, or emit excitons to be captured by the photovoltaic cell. Applicant has not provided any subjective evidence that the device disclosed by Mapel lacks of any technical character or any reduction to practice as argued. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726